        Case 1:16-cr-10343-ADB Document 1213 Filed 02/05/20 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA

        v.

MICHAEL L. BABICH et al.,                                Criminal No.: 16-CR-10343-ADB

       Defendants.



                    DEFENDANTS’ JOINT NOTICE OF UPDATED
                POTENTIAL RESTITUTION AMOUNTS FOR INSURERS

       In light of the revised information provided by insurers Caremark and SilverScript on

February 4, 2020, and for the convenience of the Court and the parties, Defendants jointly submit

this updated assessment of the ceiling on potential restitution amounts for Medicare and the

commercial insurers based on the record before the Court.

       Based on the revised information, if the Court were to track the 11 uncontested practitioners

(i.e., excluding Drs. Khanna and Roque), the total restitution for Medicare and commercial insurers

is not more than $31,506,417. If the Court were to track all 13 practitioners, the total Medicare

and commercial insurer amount is not more than $33,465,598. Although the revised information

from Caremark and SilverScript implicates only the chart for the 11 uncontested practitioners, both

charts are reproduced below for ease of reference.
             Case 1:16-cr-10343-ADB Document 1213 Filed 02/05/20 Page 2 of 4




                                      Restitution Limited to 11 Bribed Practitioners
    Insurer                  Total for 11 HCP       80.9% IRC Usage        73% Non-Cancer
    Medicare*            $           28,200,159 $          22,813,929 $          16,654,168
          †
     Aetna               $            1,193,479 $            965,525    $           704,833
     Anthem                        Not provided          Not provided          Not provided
     Caremark            $           14,761,834 $         11,942,324    $         8,717,896
     Cigna               $            1,793,249 $          1,450,738    $         1,059,039
     Horizon             $               94,767 $             76,666    $            55,966
     SilverScript        $            3,154,493 $          2,551,985    $         1,862,949
     United              $            4,151,187 $          3,358,310    $         2,451,566
    Commercial Total     $           25,149,007 $         20,345,547    $        14,852,249
    Overall Total        $           53,349,166 $         43,159,476    $        31,506,417


                                     Restitution Limited to 13 Bribed Practitioners
    Insurer                  Total for 13 HCP      80.9% IRC Usage        73% Non-Cancer
    Medicare             $           30,232,895 $          24,458,412 $          17,854,641
     Aetna               $            1,193,479 $             965,525 $             704,833
     Anthem                        Not provided          Not provided          Not provided
     Caremark            $           15,072,543 $          12,193,688 $           8,901,392
     Cigna               $            1,838,768 $           1,487,563 $           1,085,921
     Horizon             $               94,767 $              76,666 $              55,966
     SilverScript        $            3,320,804 $           2,686,530 $           1,961,167
     United              $            4,913,350 $           3,974,900 $           2,901,677
    Commercial Total     $           26,433,711 $          21,384,872 $          15,610,957
    Overall Total        $           56,666,606 $          45,843,284 $          33,465,598




*
 Medicare: The total for 11 HCP was determined by taking the total for 13 HCP in the PSR, less
amounts for Drs. Khanna and Roque in the Petron declaration, Ex. 3.
†
 Aetna: Total figures for 11 HCP and 13 HCP were obtained from the per-HCP payment figures
provided in Aetna’s initial submission. See Gov’t Mot., Ex. 3.

                                                  1
        Case 1:16-cr-10343-ADB Document 1213 Filed 02/05/20 Page 3 of 4



Dated: February 5, 2020                          Respectfully submitted,

/s/ J. Sedwick Sollers III                       /s/ Peter C. Horstmann
J. Sedwick Sollers III (admitted pro hac vice)   Peter C. Horstmann (BBO# 556377)
Mark A. Jensen (admitted pro hac vice)           pete@horstmannlaw.com
Daniel C. Sale (admitted pro hac vice)           Law Offices of Peter Charles Horstmann
Lucas M. Fields (admitted pro hac vice)          450 Lexington Street, Suite 101
King & Spalding LLP                              Newton, MA 02466
1700 Pennsylvania Avenue NW                      Telephone: (617) 723-1980
Suite 200                                        Attorney for Sunrise Lee
Washington, DC 20006
Phone: (202) 626-5612                            /s/ Michael Kendall
E-mail: WSollers@kslaw.com                       Michael Kendall (BBO# 544866)
                                                 michael.kendall@whitecase.com
William H. Kettlewell (BBO No. 270320)           Alexandra Gliga (BBO# 694959)
Hogan Lovells                                    alexandra.gliga@whitecase.com
100 High St., 20th Floor                         White & Case LLP
Boston, MA 02110                                 75 State Street
Telephone: (617) 371-1005                        Boston, MA 02109
Email: bill.kettlewell@hoganlovells.com          Telephone: (617) 939-9310
Attorneys for Michael L. Babich                  Attorneys for Joseph Rowan

/s/ Peter Gelhaar                                /s/ William Fick
George W. Vien (BBO# 547741)                     William W. Fick, Esq. (BBO # 650562)
gwv@dcglaw.com                                   wfick@fickmarx.com
Peter E. Gelhaar (BBO# 188310)                   Daniel N. Marx, Esq. (BBO # 674523)
peg@dcglaw.com                                   dmars@fickmarx.com
Joshua N. Ruby (BBO #679113)                     Fick and Marx, LLP
Donnelly, Conroy & Gelhaar, LLP                  24 Federal Street, 4th Floor
260 Frankline Street, Suite 1600                 Boston, MA 02110
Boston, MA 02110                                 Telephone: (857) 321-8360
Telephone: (617) 720-2880                        Attorneys for Richard Simon
Attorneys for Alec Burlakoff
                                                 /s/ Kosta S. Stojilkovic
/s/ Tracy A. Miner                               Beth A. Wilkinson (admitted pro hac vice)
Tracy A. Miner (BBO# 547137)                     bwilkinson@wilkinsonwalsh.com
tminer@mosllp.com                                Kosta S. Stojilkovic (admitted pro hac vice)
Megan Siddall (BBO# 568979)                      kstojilkovic@wilkinsonwalsh.com
msiddall@mosllp.com                              Wilkinson Walsh LLP
Miner Orkand Siddall LLP                         2001 M Street NW
470 Atlantic Ave, 4th Floor                      Washington, D.C. 20036
Boston, MA 02210                                 Telephone: (202) 847-4000
Telephone: (617) 273-8421
Attorneys for Michael Gurry                      Brien T. O’Connor (BBO# 546767)
                                                 brien.o’connor@ropesgray.com
                                                 Aaron M. Katz (BBO# 662457)

                                                 2
        Case 1:16-cr-10343-ADB Document 1213 Filed 02/05/20 Page 4 of 4



                                                aaron.katz@ropesgray.com
                                                Ropes & Gray LLP
                                                Prudential Tower 800 Boylston Street
                                                Boston, MA 02199
                                                Telephone: (617) 951-7000
                                                Attorneys for Dr. John Kapoor



                                CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document will be served on all counsel of record
through the ECF system.

                                                    /s/ Kosta S. Stojilkovic
                                                    Kosta S. Stojilkovic
                                                    Counsel for Dr. John Kapoor




                                                3
